DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 08/15/2022.  Claim 1 has been amended.  Claims 2-19 have been canceled.  Claims 20-38 have been added.  Claims 1 and 20-38 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 08/15/2022, with respect to claims 1 and 20-38 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
However, upon further search and consideration in view of the amendment to the claims, claims 1 and 20-38 are now in condition for allowance, are considered novel and non-obvious over the prior art and therefore are allowed.




Allowable Subject Matter
Claims 1 and 20-38 are allowed.

	The Applicant's reply make evident the reasons for allowance.  Specifically, the substance of Applicant’s remarks on pages 4-8 filed on 08/15/2022 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648